Citation Nr: 0717392	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-32 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C with a 
liver disorder. 

2.  Entitlement to service connection for depression, to 
include as secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota in which the RO denied the benefits 
sought on appeal.  The veteran, who had active service from 
December 1980 to November 1983, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  A videoconference hearing was held before 
the undersigned in December 2006.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis C with a liver disorder was not manifested in 
service, and is not shown to be causally or etiologically 
related to service.  

3.  Depression did not manifest in service and is not shown 
to be causally or etiologically related to service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Hepatitis C with a liver disorder was not incurred in or 
aggravated during active service. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  Depression was not incurred in or aggravated by service, 
and has not been shown to be proximately due to, the result 
of, or aggravated by a service-connected disease or injury. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the veteran's claim of entitlement to service 
connection for hepatitis C with a liver disorder and 
depression, VA has met all statutory and regulatory notice 
and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the adjudication of the veteran's claims, a letter 
dated in March 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The March 2004 
letter informed the veteran that additional information or 
evidence was needed to support his service connection claims; 
and asked the veteran to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  

The veteran's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Although an April 2005 letter contained in the veteran's 
claims file indicates that the veteran's service medical 
records were initially not available for review, such records 
appear to have been located and associated with the claims 
file in April 2006. See service department records envelope 
dated as received in April 2006.  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  In this regard, the Board observes that the 
veteran and his representative have requested that this 
appeal be remanded in order for the RO to request additional 
service records, specifically (1) morning and/or daily 
reports from the veteran's unit dated in January 1982 to show 
that the veteran was involved in a service accident at Fort 
Carson, Colorado on January 15, 1982 and (2) clinical records 
from Madigan Army Hospital and a hospital at Fort Carson, 
Colorado related to treatment provided after the January 15, 
1982 service accident. See December 2006 hearing transcript, 
p. 8.  The Board has considered the veteran's request for a 
remand, but finds that no pertinent or relevant information 
affecting the adjudication of the veteran's claims could 
possibly be obtained as a result of such a remand.  Even if 
unit records/daily reports were located and associated with 
the veteran's claims file, they would show (at best) that the 
veteran was temporarily assigned to Fort Carson, Colorado 
during the time frame of the motor vehicle accident at issue.  
Such records would not corroborate the veteran's claim that 
he was, in fact, involved in the January 1982 accident or 
that he was injured during this accident.  In addition, the 
records would not show that the veteran was exposed to 
hepatitis C blood during this accident.  As such, the Board 
finds that these records would not ultimately assist in 
supporting the veteran's claim and would unduly delay these 
proceedings.  Therefore, a remand to attempt to obtain these 
records is not in order.  

In addition, a remand for the attempted association of 
clinical medical records from either Madigan Army Hospital or 
the hospital at Fort Carson, Colorado is not warranted since 
(1) the veteran initially stated that he was never treated at 
a hospital post-accident because his injuries were so minor 
(See February 2004 statement with application for 
compensation; June 2005 statement from the veteran); and (2) 
even though the veteran later testified that he did in fact 
receive such treatment, he indicated that he was never 
checked in as a patient post-accident but was only seen for 
observation. December 2006 hearing transcript, p. 10.  The 
Board finds the veteran's contradictions regarding his 
alleged post-accident treatment to be notable, especially 
after reviewing newspaper articles documenting the January 
1982 accident that note the injured servicemen's treatment 
for bruises and contusions. See newspaper briefings.  
Regardless, the veteran testified that he was only medically 
observed, rather than admitted, after the accident.  As such, 
a remand for these medical records would not result in 
associating evidence supportive of the veteran's claims since 
no hospital record specific to the veteran would be found.  
In addition, the Board observes that records would not be 
available from Madigan Army Hospital as the claims file 
documents contact with the personnel department from that 
hospital and the hospital's policy of not retaining records 
on inactive files beyond a five year period of time. July 
2006 report of contact.  Therefore, a remand for the 
attempted association of these medical records would be 
futile and is not warranted.  

The Board also observes that the veteran was afforded two VA 
examinations in September 2004 in connection with his claims.  
Although the veteran has argued that these examination 
reports are inadequate for rating purposes because medical 
nexus opinions were not provided, the Board disagrees. See 
December 2006 hearing transcript, p. 8.  A medical nexus 
opinion regarding the veteran's hepatitis C claim is not 
necessary since the evidence of record fails to show that the 
veteran was actually involved in or injured during the 
January 15, 1982 service motor vehicle accident at issue.  
Absent evidence of this in-service event, any medical opinion 
obtained by the VA regarding the relationship between the 
veteran's hepatitis C and the service accident would be based 
solely on the veteran's self-reported history. See generally 
LeShore v. Brown, 8 Vet. App. 406 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Such an opinion would also more likely than not 
be speculative in nature. See Morris v. West, 13 Vet. App. 
94, 97 (1999); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999).  In addition, no nexus opinion is necessary in 
regards to the veteran's claim of entitlement to service 
connection for depression secondary to the veteran's 
hepatitis C since the Board finds below that service 
connection for hepatitis C is not warranted in this case.  
 
Lastly, the Board notes that prior to certification of the 
veteran's appeal, the RO provided a letter to the veteran 
which notified him of the Dingess/Hartman v. Nicholson case, 
including an explanation of a disability rating and effective 
dates. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
March 2006 letter from the RO.  Regardless, since the Board 
has concluded that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed. Id.  

B.  Service connection for hepatitis C with a liver disorder

In this case, the veteran asserts entitlement to service 
connection for hepatitis C on the basis that he was involved 
in an M-35 truck accident in service during which he was 
exposed to hepatitis C infected blood. See February 2004 
statement; December 2006 hearing transcript, p. 3.  
Specifically, the veteran claims that he was involved in a 
motor vehicle accident that occurred on January 15, 1982 at 
Fort Carson, Colorado.  On the date of the accident at issue, 
the veteran's service personnel records show that he was 
assigned to Company B, 3rd Battalion, 39th Infantry at Fort 
Lewis, Washington. See service personnel records; December 
2006 hearing transcript, p. 3.  However, the veteran contends 
that he was actually at Fort Carson, Colorado on January 15, 
1982 on temporarily assignment.  As proof thereof, he 
submitted evidence documenting the accident at issue which 
also showed that the servicemen injured in the accident were 
from the veteran's service unit (Company B, 3rd Battalion, 
39th Infantry at Fort Lewis, Washington). See newspaper 
briefings. 

In this regard, newspaper articles and a service medical 
casualty report contained in the claims file indicate that a 
motor vehicle accident did in fact occur on Friday, January 
15, 1982 at Fort Carson, Colorado; and that one serviceman 
assigned to the veteran's service unit (Company B, 3rd 
Battalion, 39th Infantry at Fort Lewis, Washington) was 
killed and fourteen other servicemen from the same company 
were injured. See February 1982 Department of the Army Report 
of Casualty; newspaper briefings.  The newspaper articles 
seem to imply that a total of 15 servicemen were involved in 
the January 1982 accident; and that all of the servicemen 
(except the deceased) were medically evaluated after being 
medivaced to Fort Lewis, Washington post-accident.  The 
articles report that nine of the soldiers were medivaced 
shortly after the accident, while five others were to be 
transported the following Saturday (presumably Saturday, 
January 23, 1982).  In terms of injuries, the articles 
reported that none of the surviving fourteen servicemen were 
in serious condition, as their injuries consisted of 
fractures, bruises and contusions. Id.  

In regards to specific accident details, the veteran reported 
that while he was riding with his company in the back of the 
truck, the brakes of the truck failed and the truck went over 
the edge of the road, spilling out the truck's occupants. 
February 2004 statement.  The veteran reported that he 
experienced only minor injuries as a result of the accident, 
injuries that consisted of scratches and cuts.  Other 
servicemen in the accident were more seriously injured, 
however; one of whom was killed. Id.  The veteran reported 
that he assisted the more seriously injured servicemen after 
the accident, at which time he was exposed to their blood. 
Id.  He contends that this blood exposure resulted in his 
contracting hepatitis C and developing liver problems. Id.  

While viewing the evidence in the light most favorable to the 
veteran in this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  As such, the 
appeal as to this issue must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  When all the evidence is assembled, the VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event; or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, with regard to the first element necessary for 
a grant of service connection (evidence of a current 
disability), the medical evidence of record indicates that 
the veteran has been diagnosed with hepatitis C. See August 
2002 private medical records; September 2004 VA examination 
report.  This diagnosis constitutes a current disability for 
VA purposes and fulfills the requirements of the first 
element for service connection.  

However, with regard to the second element necessary for a 
grant of service connection (an in-service occurrence or 
injury), the veteran's service personnel and medical records 
fail to provide competent evidence supportive of the 
veteran's claim.  Specifically, the Board observes that the 
veteran's service personnel records do not show that he was 
ever assigned to temporary duty at Fort Carson, Colorado.  
Rather, a review of these records reveals that the veteran 
was initially stationed at Fort Benning, Georgia and then 
subsequently transferred to Company B of the 39th Infantry at 
Fort Lewis, Washington effective March 1981. See personnel 
record of assignment sheet; personnel records dated in 
February 1981.  Thereafter, in February 1982, the veteran 
proceeded on a permanent change of station from Fort Lewis, 
Washington to Germany. See personnel records dated in 
February 1982.  From Germany, the veteran was discharged. See 
personnel record of assignment sheet.  The veteran's 
personnel records document not only his permanent service 
assignments, but also annotate the specific dates that the 
veteran was enroute from one duty station to another. Id. 
(noting that the veteran was enroute from Fort Benning, 
Georgia to Fort Lewis, Washington from March 11, 1981 to 
March 20, 1981; enroute from Fort Lewis, Washington to 
Germany from May 28, 1982 to June 28, 1982; and enroute from 
Germany to Fort Dix, New Jersey from October 12, 1983 to 
November 30, 1983).  

The Board notes that no temporary assignments are recorded in 
the veteran's service personnel records; nor are there any 
specific records or orders that reference Fort Carson, 
Colorado at any point during the veteran's time in service.  
It seems logical to the Board that such information would be 
recorded in the veteran's personnel file in light of the fact 
that service personnel took the time to note the veteran's 
enroute schedule in addition to his permanent assignments.  
Additional evidence contained in the veteran's personnel file 
that also weighs against the veteran's claim consists of a 
letter of commendation issued within two weeks of the 
automobile accident at issue.  This letter indicates that the 
veteran was commended on January 28, 1982 by an officer from 
Fort Lewis, Washington for dedication to duty and 
professionalism he exhibited during an undated Commanding 
Generals Machinegun Competition.  No reference was made in 
this commendation of the veteran's assignment to Fort Carson, 
Colorado, his involvement in the January 1982 accident, or 
his part in assisting other servicemen injured in the 
accident.  

The veteran's service medical records also do not support his 
claim, in that they do not reference the veteran's 
involvement in the January 1982 motor vehicle accident, nor 
do they refer to any injuries or treatment related to such an 
accident.  In addition, these records do not reflect any 
complaints, treatment or diagnoses pertaining to the exposure 
to blood or to hepatitis C.  Rather, they reveal that the 
veteran was seen ten days post-accident at Fort Lewis, 
Washington for an optometry examination, after which an 
ophthalmology consultation was requested. See DD form 771 
dated January 25, 1982; consultation request prepared on 
January 25, 1982 and completed on February 1, 1982.  Although 
the veteran's representative argues that the January 1982 
medical records show treatment for an eye injury that could 
possibly be related to head trauma caused by the January 15, 
1982 accident, the Board observes that the service records 
themselves make no reference to something as significant as 
the above-described accident.  In addition, the medical 
provider who requested the veteran's ophthalmology 
consultation indicated that the consult should be on a 
routine, rather than an emergency, basis; and the veteran was 
subsequently seen the following month by the ophthalmology 
service department at Madigan Army Medical Center. See 
consultation request prepared on January 25, 1982 and 
completed on February 1, 1982.  As such, the optometrist's 
notation concerning the routine nature of the veteran's 
consultation weighs against any finding that the veteran's 
January 1982 medical treatment was somehow related to the 
motor vehicle accident at issue.  It also seems logical that 
the veteran's optometrist would have requested a more 
expedient consultation if he were concerned that the veteran 
had experienced a head injury less than two weeks earlier.  

Additional post-accident service medical records reveal only 
that the veteran was seen for ear problems concerning wax 
build-up and the veteran's request for a waiver of his 
service separation physical examination. See May 1983 and 
October 1983 service medical records.  According to a note 
contained in the service file, the veteran's medical records 
were reviewed by a Doctor of Osteopathy prior to his 
discharge from service; and this medical provider determined 
that the records revealed no health problems on the part of 
the veteran.  As such, a waiver of the veteran's separation 
examination was granted. Id.  

Based upon the evidence contained in the veteran's service 
file discussed above, the Board finds that the second element 
of the service connection test has not been met in this case.  
In making this finding, the Board has reviewed and considered 
the newspaper articles submitted by the veteran in support of 
his claim which document the occurrence of the January 15, 
1982 accident at issue.  In addition, the Board has 
considered a copy of the memorial funeral program of the 
serviceman who was killed in the accident, as well as the 
casualty report evidencing this young man's death. See 
September 2005 statement with VA form 9.  

The newspaper articles contained in the claims file appear to 
have been published at Fort Lewis, Washington rather than 
Fort Carson, Colorado, as they refer to McCord Air Force 
Base, Madigan Hospital and the Chapel where the deceased' 
memorial was ultimately held.  In addition, the Board 
observes that the funeral program provided by the veteran 
also clearly indicates that the deceased serviceman's 
memorial took place at Fort Lewis, Washington rather than 
Fort Carson, Colorado.  Thus, these documents do not 
corroborate the veteran's assertion that he was assigned to 
Fort Carson, Colorado in January 1982.  More important, 
however, is the fact that while these documents support the 
finding that a truck accident occurred on January 15, 1982 
and that soldiers assigned to the veteran's unit were 
involved in that accident, they do not corroborate the 
veteran's claim that he himself was a party to that accident.  
Thus, this evidence does not go to the heart of proving the 
second element of the service connection test, which is that 
the veteran himself was not only in Fort Carson, Colorado on 
the date of the accident but that he was also involved in and 
injured in the accident. 

In an effort to corroborate his involvement in the January 
1982 accident, the veteran provided a letter from his mother 
in which she reports that she remembers a telephone 
conversation with the veteran in January 1982 in which they 
discussed the accident at issue. See January 2007 statement 
from the veteran's mother.  Specifically, the veteran's 
mother stated that the veteran told her in January 1982 that 
his platoon was involved in a serious automobile accident and 
his squad leader was killed.  She indicated that the veteran 
described how they were in a truck while on maneuvers at Fort 
Carson, Colorado when the accident occurred; that some of the 
platoon was hospitalized and others were returned to the unit 
after being treated at a hospital; and that the veteran was 
in the group of servicemen returned to the unit. Id.  The 
Board finds the veteran's mother's January 2007 statement to 
be unpersuasive in light of the fact that this statement 
conflicts with the majority of evidence of record, 
particularly the veteran's service personnel and medical 
records (i.e. contemporaneous records).  However, even if the 
Board were to find (for the sake of argument) this letter to 
be persuasive evidence of the veteran's involvement in the 
January 1985 accident, the second element of the service 
connection test would still not be met in this case in light 
of the lack of evidence indicating that the veteran was 
actually injured as a result of this accident (or more 
specifically that he was exposed to blood, etc.).  As 
discussed in section A above, no medical evidence is 
contained in the claims file corroborating the veteran's 
assertion that he suffered cuts and bruises during the 
January 1982 accident; and no such records can be associated 
with the claims file since the veteran testified that he was 
(at best) under medical observation after the accident.  

Additionally, even if the Board were to find that the veteran 
actually suffered injuries in the January 1982 Colorado 
accident that consisted of cuts and bruises (thus fulfilling 
the second element of the service connection test), service 
connection itself still could not be granted in this case as 
the claims file lacks a medical opinion establishing a nexus 
between the veteran's hepatitis C and an 
in-service event (the third element of the service connection 
test).  The Board finds that even if the VA elicited such an 
opinion, it would likely have little probative value as there 
is absolutely no objective medical evidence of record 
indicating that the veteran was exposed to hepatitis C 
infected blood during the January 1982 accident.  The 
veteran's post-service medical records provide no support for 
his claim in that the first record noting a diagnosis of 
hepatitis C occurred in January 2002, almost 20 years after 
the veteran separated from service.  Thus, absent competent 
evidence of a disease, injury, or event in service and a 
medical opinion establishing a nexus between the current 
disability and an in-service disease, injury, or event, 
service connection for hepatitis C must be denied.  

C.  Service connection for depression

A review of the veteran's service medical records reveals 
that the veteran was neither diagnosed with nor treated for 
depression during his period of active duty.  These records 
do not contain notations of any complaints of, treatment for 
or diagnosis of depression or any other psychiatric disorder.  
As such, there is no evidence of incurrence or manifestation 
of the disorder during service for purposes of direct VA 
compensation.

In addition, the Board finds that service connection for 
depression is not warranted on the basis of secondary service 
connection.  Service connection may be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims (the "Court") has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Id.

In this case, the veteran's post-service medical records do 
reveal a diagnosis of depression. See September 2004 VA 
examination report.  While the veteran contends that his 
depression is related to his diagnosis of hepatitis C, the 
Board has found that the veteran's hepatitis C is not 
service-connected (as discussed in section B of this 
opinion).  Thus, the second element of the secondary service 
connection test has not been met in this case; and service 
connection for depression on a secondary basis to hepatitis C 
must be denied.    



D.  Conclusion

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for hepatitis C with a liver disorder and 
depression, for the reasons discussed above.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as a preponderance of the 
evidence against the veteran's claims, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for hepatitis C	with a liver disorder is 
denied.

Service connection for depression is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


